Opinion issued July 14, 2015




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                         ————————————
                               NO. 01-14-00138-CV
                         ———————————
ROLANDO ACEVEDO, CHARLES RAY ALLEY, RODOLFO ALONSO,
JOSE ALVARADO, MARIO ARAIZA, SEBASTIAN AVILA, EMILIO
BELTRAN, CLARENCE BOLTON, RALPH BURNETT, MODESTO
CAMPOS, JAMES CEDARS, JIMMY COLE, ERICH CORBIN, JESUS
CRUZ, C.M. DEAR, MARIO FERNANDEZ, JAMES FICKLEN, WILLIAM
FICKLEN, RAFAEL FIGUEROA, MICHAEL GADDIS, RAMIRO
GARCIA, JOHN W. GARRETT, ARTURO GARZA, MOSSYE HANDY,
JOHN HEITMAN, JOEL M. HERRERA, RICKIE KIDWELL, HILARIO
MONREAL, ELMER NELSON, DOMINGO NUNEZ, JUAN T. PENA,
DAVID PEREZ, ORLANDO PEREZ, THOMAS PYLE, ALEJANDRO
RAMIREZ, JUAN RANGEL, EZEQUIEL ROBLES, JOSE RODRIGUEZ,
DAVID RODRIGUEZ, ROBERTO RODRIGUEZ, FRANCISCO ROLDAN,
ISAAC SAENZ, CARLOS SALAZAR, JUAN SANCHEZ, DONALD
SESSUM, JAMES SIFFERD, JOHN SIMPSON, FIDENCIO R. SORIA,
JUAN SUAREZ, AND CLARENCE URBAN, Appellants
                                       V.
THE O’QUINN LAW FIRM, JOHN M. O’QUINN & ASSOCIATES, LLP,
THE ESTATE OF JOHN M. O’QUINN, DECEASED, AND ABEL MANJI,
Appellees



                    On Appeal from the Probate Court No. 2
                             Harris County, Texas
                      Trial Court Cause No. 392,247-416


                          MEMORANDUM OPINION

      The appellants, Rolando Acevedo, et al., as listed above from their notice of

appeal, have filed an unopposed motion to dismiss this appeal, representing that

the parties have settled this case after this Court had granted their motion to abate

to finalize their settlement agreement. See TEX. R. APP. P. 42.1(a)(1). The motion

contains a certificate of conference indicating that counsel for the appellees has

been contacted and does not oppose this motion. See TEX. R. APP. P. 10.1(a)(5),

10.3(a)(2). No other parties have filed a notice of appeal and no opinion has

issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we reinstate this case, grant the motion, and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Huddle, and Lloyd.




                                          2